TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00469-CV


                                   In re Samuel Hal Wade




                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                           MEMORANDUM OPINION


              Relator has filed a motion to dismiss the petition for writ of mandamus. We grant

the motion and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: October 6, 2020